DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Specification
The disclosure is objected to because of the following informalities: Specification is inconsistence with the specification. Specification recites “measurement unit” where as drawing FIG. 2 element 393 said “measurement circuit”.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 line 2 recites “a detachably connected electrical device”, then line 4 recites “the connected electrical device” which should be written as “the detachably connected electrical device”.  Appropriate correction is required.
Claim 9 is  objected to because of the following informalities:  Claim 9 line 4 recites “a detachably connected electrical device”, then line 7 recites “an electrical device that is connected” is it the same device as line 4 recites or different. If same device then it should be written as “the detachably connected electrical device”, line 13 recites “an electrical device” is it same or different device as it indicated line 4.  If it’s the same device as recited in line 4 then it should write as “the detachably connected electrical device”. Appropriate correction is required.
Claim 8 is  objected to because of the following informalities:  Claim 9 line 3 recites “a detachably connected electrical device”, then line 7 recites “an electrical device that is connected” is it the same device as line 4 recites or different. If same device then it should be written as “the detachably connected electrical device”, line 13 recites “an electrical device” is it same or different device as it indicated line 4.  If it’s the same device as recited in line 3 then it should write as “the detachably connected electrical device”. Appropriate correction is required.
Claim 1 is  objected to because of the following informalities:  Claim 9 line 3 recites “a detachably connected electrical device”, then line 6 recites “an electrical device that is connected” is it the same device as line 4 recites or different. If same device then it should be written as “the detachably connected electrical device”, line 12 recites “an electrical device” is it same or different device as it indicated line 3.  If it’s the same device as recited in line 3 then it should write as “the detachably connected electrical device”. Correct claims 3-4 also because it recites “the estimated electrical device”, examiner believe it’s same device as indicated in claim 1 line 3 “detachably connected electrical device”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 line 2 recites “a detachably connected electrical device”, then line 7 recites “the connected electrical device” which should be written as “the detachably connected electrical device”, line 21 recites “a connected electrical device”, it should be written as “the detachably connected electrical device”, line 27 recites “an electrical device” if its same device the rewrite as “the detachably connected electrical device” or is it a different  device.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 line 2 recites “a detachably connected electrical device”, then line 4, 6, 13, 14 and 16 recites “the connected electrical device” which should be written as “the detachably connected electrical device”, line 17 it recites “the estimated electrical device” which device applicant refer to.  Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”,  “estimation unit”, “acquisition step of”,  “an estimation step of” “calculation unit”, “notification unit”, “control unit” and “transmission unit” in claims 1-2,3, 5-6, 9-10 and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “calculation unit”, “notification unit”, “control unit” and “transmission unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because specification paragraph 0038-0046 discloses those term but its not clear.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process (abstract ideas) of modeling a system using a fault tree and processing the abstract fault tree, i.e. generating and processing abstract data. Claims 1, 8, 9, 10-12 recites apparatus/method and program product for managing usage circumstances at a rental destination of a portable electric generator, i.e. a process, apparatus and program product which is a statutory category of invention. The claims  recites the following: an acquisition unit configured to acquire information according to the usage circumstances of the portable electric generator; an estimation unit configured to estimate a type of an electrical device that is connected, based on a measurement result with respect to a voltage and a current when the portable electric generator supplied electric power that is included in the information according to the usage circumstances; and a calculation unit configured to calculate a rental fee associated with an electric power amount supplied by the portable electric generator at the rental destination, using a billing coefficient corresponding to an electrical device estimated by the estimation unit, the measurement result and display the result that can be performed in the human mind, or by a human using a pen and paper. Thus the claim recites an abstract idea (mental process), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a multi-component system, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a multi-component system, see MPEP 2106.05(h), is not considered significantly more. Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Dependent claims do not cure the deficiency.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
YAMAZAKI USPGPUB 2014/0258142 teaches  a battery leasing system with which an initial investment for a battery installed inside or outside a home of a user can be reduced, ideally to zero. To provide a leasing system in which the battery is installed at the user's home with an initial investment of a leasing company and the user pays a predetermined charge to the leasing company. The amount of the predetermined charge collected from the user is a portion of money saved by energy conservation. This leasing system can easily increase homes with the battery capable of being as an emergency power source.
Steele et al. USPGPUB 2015/0057825 teaches an electrical appliance can tolerate variations in supplied electrical energy. In some embodiments, the method may include coupling the electrical appliance to a source of electrical energy, delivering electrical energy to the electrical appliance, wherein the electrical energy is delivered at a first electrical energy level, obtaining a first measurement of current consumed by the electrical appliance at the first electrical energy level, delivering electrical energy to the electrical appliance at a second electrical energy level different than the first electrical energy level, obtaining a second measurement of current consumed by the electrical appliance at the second electrical energy level, and comparing the first measurement of current to the second measurement of current.
Chapman, III USPGPUB 2015/0338386 teaches system including one or more generators predicts engine oil life. Generator data is received or generated by a controller. The generator data describes the operation of the generator including a load placed on the generator. Engine data may also be received or generated by the controller describing an engine coupled to the generator. The controller calculates an estimated oil life based at least on the generator data and/or the engine data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119